Citation Nr: 0210053	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  98-00 289	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV) infection.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a personality 
disorder.

4.  Entitlement to service connection for an unspecified 
blood disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant had active service from February 1981 to 
January 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board issued a decision in this appeal in May 2000.  The 
Board denied service connection for HIV infection, PTSD, a 
personality disorder and an unspecified blood disorder.  The 
Board granted service connection for tinnitus.  

In December 2000, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated that part of the Board's May 
2000 decision, which denied service connection for HIV 
infection, PTSD, a personality disorder and an unspecified 
blood disorder.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the issues on appeal has been 
obtained by the RO.  

2.  There is no competent evidence that HIV infection was 
found during active service or is otherwise related to any 
incident or event of active service.  




3.  The appellant has not submitted or identified competent 
evidence of a diagnosis of PTSD.  

4.  A personality disorder is not a disease or injury under 
applicable legislation.  

5.  The appellant has not submitted or identified competent 
evidence of a diagnosis of a blood disorder, or competent 
evidence that any currently diagnosed blood disorder is of 
service origin or is otherwise related to the active service.  


CONCLUSIONS OF LAW

1.  HIV infection was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  

3.  The requirements for service connection for a personality 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 4.127 (2001).

4.  An unspecified blood disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The December 1979 Army ROTC or Reserves examination report 
shows the appellant had poor hearing, but physical 
examination and diagnostic testing was otherwise normal.  In 
the report of medical history the appellant reported having 
had a history of gonorrhea in 1978.  The examiner noted that 
the appellant received treatment at that time and there had 
been no recurrences.  

The service medical records do not include treatment or 
diagnoses of HIV infection, PTSD, or an unspecified blood 
disorder.  They show the appellant was seen on several 
occasions for urethral discharge.  Examination and testing 
was performed and the assessment in March 1982 was gonorrhea.  
The January 1983 medical examination report shows that 
serology and other diagnostic tests were within normal 
limits.  Psychiatric examination was normal and there was no 
diagnosis of HIV infection.  

The appellant filed his application for service connection 
for HIV infection in March 1997.  He referred to his service 
medical records as showing treatment for the disease and he 
did not list examination or treatment by any civilian 
physicians.  The appellant filed a statement in support of 
his claim that is dated in April 1996, but received at the RO 
in May 1997.  He alleged that he had become HIV positive 
during service and he acquired the disease from a 
noncommissioned officer.  The appellant submitted copies of 
his service medical records.  The December 1979 Army ROTC or 
Reserves examination report was altered, insofar as the 
psychiatric examination is checked abnormal and the words 
"personality disorder" are written next to this.  He also 
submitted a service department administrative record, which 
has also been altered when compared to the service department 
documents received directly from the National Personnel 
Records Center (NPRC) in January 1998.  The alteration 
states: "It is recommended that SM be discharged from active 
service from which [the appellant] suffers from a developing 
(sic) personality + blood disorder by which he did accumulate 
from active military service."  

The appellant also submitted copies of two HIV serology 
specimen report forms from the Illinois Department of Public 
Health.  These are dated in November 1994 and show that the 
test subject, who is a male age 35 years old, tested positive 
for antibodies to HIV-1 on both occasions.  

The appellant submitted a statement in support of his claim 
in July 1997.  He alleges that he was ordered by a male 
sergeant to go to the sergeant's room.  The appellant alleges 
that the sergeant undressed him and forced him to the floor 
and had anal intercourse with the appellant without the use 
of a condom.  The appellant alleges that the sergeant 
ejaculated in his anus.  He alleges that the sergeant used 
his rank a second time in order to engage in homosexual 
intercourse with the appellant.  He argues that the sergeant 
raped him.  The appellant stated that two days after this 
second encounter he received treatment at the base hospital 
for penile discharge.  He stated that he had continued 
urinary burning and one day later he flew home for a four day 
holiday weekend in order to undergo a thorough check-up from 
his family physician.  The appellant stated that he included 
the report from his family physician.  He stated that after 
receiving the news of his condition from that physician, he 
suffered from shame, fear, depression and lack of motivation 
during the remainder of his military career.  He also stated 
that he developed a personality disorder due to the sexual 
trauma.  The appellant stated that he reported having 
developed a blood disorder and a personality disorder to the 
physician who performed his separation examination, but that 
the physician stated "that's not necessary to fulfill (sic) 
in your records."  

The appellant submitted an unsigned, handwritten statement, 
which is purportedly from his treating physician (Dr. G).  It 
is a handwritten narrative on a blank sheet of paper and is 
dated on July 5, 1982 with the time listed as "10:55A.M."  
It includes a history from the appellant that he had been 
sexually traumatized by a male noncommissioned officer.  It 
states that the appellant asked him to run a test and his 
findings revealed a white colored liquid substance discovered 
to be sperm and semen from another male.  The letter states 
that the appellant was suffering in his early stages of that 
new sexually transmitted disease HIV.  

The RO received the appellant's service department 
administrative records (201 File) from the NPRC in January 
1998.  They show the appellant was convicted by court martial 
in March 1982 for making a false statement under oath in 
December 1981.  These records show the appellant having been 
counseled and having received non-judicial punishment for 
multiple disciplinary infractions.  Ultimately, the 
appellant's commanding officer recommended that the appellant 
be discharged under the provisions of Chapter 13, AR 635-200.  
Discharge was recommended because of the appellant's habits 
and traits of character manifested by repeated commissions of 
petty offenses.  

The evidence includes private medical records that are dated 
from 1983 to 1995.  These medical records show examination 
and treatment for conditions not at issue on appeal.  During 
a June 1990 pre-employment physical examination, the 
appellant stated that his past medical history was 
unremarkable.  A complete blood profile, CBC and urinalysis 
were within normal limits.  Mental health treatment records 
dated in 1993 show the appellant was diagnosed with 
adjustment disorder with mixed emotional features, cannabis 
abuse and alcohol abuse.  That examiner advised the appellant 
to maintain total abstinence from alcohol and street drugs.  

VA treatment records dated from November 1987 to June 1989 
show examination and treatment for conditions not at issue on 
appeal.  

The evidence shows that the appellant was awarded Social 
Security Administration (SSA) benefits in a December 1992 
decision.  The Administrative Law Judge determined that the 
appellant was disabled by reason of his personality disorder 
and substance abuse disorder.  The RO obtained the medical 
evaluation reports upon which this decision was rendered.  In 
January 1992, a counselor recommended drug and alcohol 
rehabilitation.  A February 1992 psychological examination 
report shows the appellant's diagnoses were chronic and acute 
alcohol dependence, chronic and acute cannabis dependence, 
history of amphetamine abuse and borderline personality 
disorder with depression.  A March 1992 report completed by a 
psychiatrist concluded that the appellant had substance 
addiction disorders.  The psychiatrist concluded that there 
was no evidence of organic mental disorders, schizophrenic, 
paranoid or other psychotic disorders, affective disorders, 
or anxiety-related disorders.  The psychiatrist noted the 
psychologist's diagnosis of borderline personality disorder 
but indicated that there was no material to document that 
diagnosis.  

Included with the records received in July 1998 are copies of 
the appellant's service medical records.  These have been 
materially altered to reflect that the appellant tested 
positive for HIV during active service and that he developed 
a mental condition of personality disorder at that time.  

The evidence includes reports of physical and psychological 
examinations dated in April 1995.  These were performed for 
the purpose of continuing SSA disability benefits.  During 
the psychological examination, the appellant related that he 
had significantly cut back his use of alcohol in the prior 
several months after learning that he was HIV positive.  
Based on the history and examination, the psychologist 
concluded that the appellant was not a good candidate for 
managing his own funds due to his history of alcohol abuse.  
During the physical examination the appellant complained of 
dizziness, fatigue, syncope, mental illness, diarrhea and 
insomnia.  The appellant also complained of having contracted 
some blood disorder during active service.  Based on the 
history and examination, the physician's impressions were 
unspecified mental disorder, unspecified blood disorder and 
HIV positive by history.  The physician noted that the 
appellant's physical examination was entirely normal and 
there was no way to corroborate history insofar as the 
appellant claimed to have a mental disorder, some sort of 
blood disorder and being HIV positive.  

At his personal hearing the appellant testified that he was 
twice sexually assaulted by a noncommissioned officer and 
this caused him to be HIV positive.  Transcript, pp. 2-3 
(Feb. 1998).  He testified that he first sought medical 
attention from his family physician during leave in 1982 on 
the July 4th holiday weekend, and at that time the physician 
told him he was infected with a new disease called HIV.  Tr., 
pp. 3-4, 7.  He testified that he tested positive for HIV 
infection after having undergone a blood test that was 
required for a cafeteria employment position.  Tr., p. 8.  
The appellant testified that the family physician who 
examined him in July 1982 passed away two months later and 
that he has been unable to locate any of this physician's 
medical treatment records.  Tr., p. 11.  He testified that 
the physician wrote the letter on the day that he examined 
the appellant on July 5, 1982, shortly after the second 
sexual assault in about June 1982.  Tr., pp. 11-12.  The 
appellant testified that this physician performed laboratory 
studies, which were sent off to another state or to whatever, 
to determine that the appellant was HIV positive.  Tr., 
p. 13.  However, he then testified that the physician 
diagnosed him as HIV positive on the day of the physical 
examination.  Tr., p. 13.  At his second personal hearing the 
appellant testified that the family physician that examined 
him in July 1982 diagnosed him with PTSD and stated to him 
that this was due to his sexual trauma.  Transcript, pp. 2-3 
(Feb. 1999).  He testified that he also has a personality 
disorder and this is also related to the PTSD.  Tr., pp. 4-5.  
The appellant testified that he has a blood disorder 
manifested by contamination, and that this disorder was also 
first diagnosed by the family physician that examined him in 
July 1982.  Tr., pp. 7-8.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post-
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2001).  

A psychosis may be presumed to have been incurred during 
active military service if it is manifest to a degree of 10 
percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Personality disorders are not diseases within the meaning of 
the laws and regulations governing VA disability 
compensation.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 
C.F.R. §§ 3.303(c), 4.127 (2001).  

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

Where the claimed stressor is not related to combat, the 
appellant's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
appellant's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the appellant's 
service medical records.  Moreau, supra; see also Patton v. 
West, 12 Vet. App. 272, 277 (1999).  

Regardless of whether the appellant is determined to have 
engaged in combat, an appellant is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

The Board notes that the RO has not adjudicated the 
appellant's claim for PTSD under the revised version of 
section 3.304(f).  The Board concludes that its initial 
consideration of the amended regulations would not prejudice 
the appellant in this instance because the substance of the 
previous 38 C.F.R. § 3.304(f) has not been significantly 
altered in terms of the three basic requirements for service 
connection of PTSD.  See 38 C.F.R. § 3.304(f) (2001); Notice, 
64 Fed. Reg. 32,807-08 (June 18, 1999).  Prior to March 7, 
1997, 38 C.F.R. § 3.304(f) required a "clear" diagnosis of 
PTSD.  See 38 C.F.R. § 3.304(f) (1996).

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2001); Bernard v Brown, 4 Vet. App. 384 (1993).  
Furthermore, the VA regulation was changed in June 1999 to 
conform to the CAVC's determination in Cohen v. Brown, 
10 Vet. App. 128 (1997).  

As the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the appellant in 
proceeding with this case at this time.  See Bernard v. 
Brown, supra.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The Court of Appeals for the Federal Circuit (CAFC) recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); Dyment v. 
Principi, No. 00-7075 (Fed. Cir. Apr 24, 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board also 
notes that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment, and the regulations issued to implement the VCAA 
are expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of the date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  In any event, in this case, CAVC has vacated the 
May 2000 decision with instructions to consider the VCAA in 
this case, and the Board will proceed to do so.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claims.  He has been provided with notice of the 
requirements for service connection in the June 1997 and July 
1998 rating decisions, which also provided him with a 
rationale explaining why the evidence did not allow for a 
grant of his claims.  

The December 1997 and March 1999 Statements of the Case 
(SOC), in addition to providing a rationale of the RO's 
decision, also provided the appellant with notice of the 
specific regulations pertaining to his claims.  

In addition, by letters dated in May 1997 and December 1997 
the RO notified the appellant of the evidence needed to 
substantiate his claims, as well as notice of evidence that 
would be obtained by the RO.  The SOCs also advised him of 
the evidence that had been obtained and considered.  Such 
notices satisfy the requirement that the RO notify the 
appellant as to which portion of the evidence is to be 
provided by the appellant and which is to be provided by VA, 
as it also indicated that the appellant could submit evidence 
himself or have the RO obtain it for him.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained by the VA, and there is no other 
specific evidence to advise him to obtain.  Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

In particular, the complete service medical records had 
previously been obtained and there is no indication that 
there are additional service medical records.  The RO 
obtained the appellant's service personnel records.  The 
evidence also includes the post-service VA and private 
outpatient treatment records and examination records.  
38 U.S.C.A. § 5103A(a), (b) (West Supp. 2001); see also 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  

The appellant has not submitted a competent medical diagnosis 
of PTSD or a blood disorder.  He has not identified existing 
or available medical evidence that would substantiate that 
fact that he currently has any of these disorders.  While he 
testified that PTSD and a blood disorder were first diagnosed 
by the family physician who examined him in July 1982, there 
is no such diagnosis in the letter that is alleged to have 
been completed by that physician.  The appellant testified 
that this physician passed away and that he has been unable 
to locate any of this physician's medical treatment records.  
Tr., p. 11 (Feb. 1998).  The appellant did not respond to the 
RO's December 1997 written request for Dr. G's full name and 
address and a release of this physician's medical treatment 
records.  

The RO also requested the appellant to provide details of the 
inservice rapes by his sergeant, which he claims caused PTSD.  
In this case there is no need to attempt to corroborate the 
alleged rapes through the service department.  He testified 
that he reported the assault to his commanding officer, but 
the case was thrown out or completely overlooked.  Tr., p. 6 
(Feb. 1999); Tr., pp. 3, 14 (Feb. 1998).  Therefore, there 
exists no service department evidence to verify the alleged 
stressors and the appellant has not submitted or identified 
independent corroboration of his alleged noncombat stressors.  

Furthermore, his stressor accounts lack merit due to his own 
material alteration of service records that he submitted in 
support of the claim.  Consequently, there is no further duty 
to assist with respect to verifying such stressors.  

Regardless, even if there were such a requirement, the Board 
is of the opinion that there is no reasonable possibility 
that advising the veteran of such a statement could 
substantiate his claim in this instance, as there is already 
sufficient evidence on file establishing that the appellant's 
stressors are not credible.  Because of the lack of 
credibility of the appellant's stressor accounts, his claim 
lacks merit and therefore does not warrant additional 
assistance, such as providing additional notice concerning 
his claim.  See 38 U.S.C.A. 5103A(a)(2) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
3.159(d)(2)).  

The appellant has not submitted or identified existing 
medical evidence, which provides a nexus between post-service 
HIV infection and active service.  The statement submitted by 
the appellant in July 1997, which is alleged to have been 
completed by Dr. G in July 1982, does not bear the 
physician's complete signature nor does it list this 
physician's address.  Despite the RO's December 1997 request 
to the appellant for Dr. G's full name, address and a release 
for such medical records, the appellant has not responded.  
Again, he testified that this family physician who examined 
him in July 1982 passed away two months later and that he has 
been unable to locate any of this physician's medical 
treatment records.  Tr., p. 11.  

To the extent that there may be competent medical evidence 
showing the appellant has a personality disorder, he has not 
submitted or identified available medical evidence that he 
has a service-related mental disorder that is superimposed 
upon a personality disorder.  Here, the claimed personality 
disorder is not a disease within the meaning of the laws and 
regulations governing VA disability compensation.  

Finally, the Board finds that there is ample medical evidence 
of record on which to decide the issues on appeal.  The 
medical examination reports completed in connection with his 
Social Security Administration disability claim include 
medical opinions as to the appellant's current diagnoses.  
Furthermore, obtaining a medical opinion would not provide 
the evidence of inservice incurrence of a disability that is 
missing from this case.  Thus, there is no reasonable 
possibility that obtaining such a medical opinion would 
substantiate the claim.  See 66 Fed. Reg. 45,626, 45,631.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the appellant's case at hand, the Board finds that the 
appellant is not prejudiced by its consideration in the first 
instance of his claims pursuant to this new law.  As set 
forth above, VA has already met all obligations to the 
appellant under this new law.

Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of his claims.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring these matters simply for initial consideration of 
the VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the CAVC recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

HIV Infection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

Under the CAVC's analysis in Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), the post-service medical evidence 
establishes that the appellant has been diagnosed HIV 
positive.  The appellant submitted copies of two HIV serology 
specimen report forms from the Illinois Department of Public 
Health.  These are dated in November 1994 and show that the 
test subject, who is a male age 35 years old, tested positive 
for antibodies to HIV-1 on both occasions.  The report does 
not specifically identify the appellant as having been 
diagnosed HIV positive, but the reported age of the patient 
is consistent with the appellant's age.  

The appellant alleges that he was ordered by a male sergeant 
to go to the sergeant's room.  The appellant alleges that the 
sergeant undressed him and forced him to the floor and had 
anal intercourse with the appellant without the use of a 
condom.  He also alleges that the sergeant forced the 
appellant to engage in homosexual intercourse on a second 
occasion in late-June 1982.  He argues that the sergeant 
raped him and from this he acquired the HIV infection.  

The appellant's service department administrative records 
(201 File), which were received from the NPRC in January 
1998, do not document the alleged sexual assault.  They show 
the appellant was convicted by court martial in March 1982 
for making a false statement under oath.  These records show 
the appellant having been counseled and having received non-
judicial punishment for multiple disciplinary infractions.  
Ultimately, the appellant's commanding officer recommended 
that the appellant be discharged under the provisions of 
Chapter 13, AR 635-200.  Discharge was recommended because 
the appellant's habits and traits of character were 
manifested by repeated commissions of petty offenses.  The 
appellant testified that he reported the assault to his 
commanding officer, but the case was thrown out or completely 
overlooked.  Tr., p. 6 (Feb. 1999); Tr., pp. 3, 14 (Feb. 
1998).  

Under the CAVC's analysis in Caluza, the final question is 
whether there is a nexus between the claimed in-service 
injury, i.e., the sexual assaults, and the development of the 
current disability, i.e., HIV infection.  The determinative 
issue is medical in nature and requires competent medical 
evidence.  The statements and testimony from the appellant do 
not constitute competent medical evidence because he is not 
qualified to render an opinion as to causation between the 
claimed injury and the post-service diagnosis of HIV 
infection.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (CAVC held 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

The service medical records do not include treatment or 
diagnosis of HIV infection.  They show the appellant was seen 
on several occasions for urethral discharge.  Examination and 
testing was performed and the assessment in March 1982 was 
gonorrhea.  The January 1983 medical examination report shows 
that serology and other diagnostic tests were within normal 
limits.  There was no diagnosis of HIV infection.  

The appellant filed his application for service connection 
for HIV infection in March 1997.  Along with his May 1997 
statement alleging that he had become HIV positive during 
service, the appellant submitted copies of service medical 
records.  The December 1979 Army ROTC or Reserves examination 
report was altered, insofar as the psychiatric examination is 
checked abnormal and the words "personality disorder" are 
written next to this.  He also submitted a service department 
administrative record, which has also been altered when 
compared to the service department documents received 
directly from the NPRC in January 1998.  The alteration 
states: "It is recommended that SM be discharged from active 
service from which [the appellant] suffers from a developing 
(sic) personality + blood disorder by which he did accumulate 
from active military service."  Included with the records 
received in July 1998 are copies of the appellant's service 
medical records.  It is obvious on the face of these records, 
when compared to the original service medical records, that 
they have been materially altered to reflect that the 
appellant tested positive for HIV during active service.  The 
handwritten additions contradict the clinical findings 
reported in the service medical records obtained directly 
from the NPRC.  For example, the January 1983 medical 
examination report shows that serology and other diagnostic 
tests were within normal limits.  There was no diagnosis of 
HIV infection.  The notations contained in these records that 
indicate the appellant tested HIV positive during service 
constitute no more than the appellant's own unsubstantiated 
medical conclusion that he was HIV positive at that time.  
These altered copies do not constitute competent medical 
evidence and they have no probative value.  However, they do 
cast doubt on the appellant's credibility insofar as whether 
the alleged inservice events actually occurred.  

The appellant submitted an unsigned, handwritten statement, 
which is purportedly from Dr. G.  It is a handwritten 
narrative on a blank sheet of paper and is dated on July 5, 
1982 with the time listed as "10:55A.M.," and a notation 
that the appellant arrived at the physician's office at or 
around "9:45A.M."  It includes a history from the appellant 
that he had been sexually traumatized by a male 
noncommissioned officer.  It states that the appellant asked 
him to run a test and his findings revealed a white colored 
liquid substance discovered to be sperm and semen from 
another male.  The letter concludes that the appellant was 
suffering in his early stages of that new sexually 
transmitted disease HIV.  

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  

The Board notes that the appellant testified that this 
physician who examined him in July 1982 passed away two 
months later and that he has been unable to locate any of 
this physician's medical treatment records.  Tr., p. 11 (Feb. 
1998).  He testified that the physician wrote the letter on 
the day that he examined the appellant on July 5, 1982, 
shortly after the second sexual assault in about June 1982.  
Tr., pp. 11-12.  The appellant testified that this physician 
performed laboratory studies, which were sent off to another 
state or to whatever, to determine that he was HIV positive.  
Tr., p. 13.  However, he then testified that the physician 
diagnosed him as HIV positive on the day of the physical 
examination.  Tr., p. 13.  This inconsistency, along with the 
appellant's lack of credibility, and the fact that the 
purported statement in unsigned supports a finding that this 
evidence was manufactured by the appellant in pursuit of 
monetary gain.  Consequently, the Board finds that this 
alleged medical statement has no probative weight.  

Even assuming that the statement was actually completed by 
his family physician, the Board finds that this statement 
does not constitute the requisite nexus opinion to 
substantiate the claim.  Initially, the Board finds that the 
statement does not contain the degree of medical certainty 
that is necessary for a medical opinion, sufficient to 
establish a plausible medical nexus.  

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the CAVC, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous court findings regarding 
syntax necessary to establish medical nexus).  The CAVC has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  However, in Bloom the CAVC recognized that an 
opinion, with no clinical data or other rationale to support 
it or other evidence of record to give it substance, was 
"purely speculative."  Id.  The purported medical statement 
submitted by the appellant provides physical findings that 
the appellant had anal trauma at the time of the examination.  
It states that the physician performed "some test" on the 
appellant, but it does not state what test was performed or 
the results of that test, which had to have been obtained 
approximately one hour after the appellant arrived for the 
examination.  Again, it should be borne in mind that the 
appellant testified that this physician performed laboratory 
studies, which were sent off to another state or to whatever, 
to determine that the appellant was HIV positive.  Tr., p. 
13.  However, he then testified that the physician diagnosed 
him as HIV positive on the day of the physical examination.  
Tr., p. 13.  The statement provides absolutely no clinical 
data or other rationale to support the conclusion that the 
appellant was suffering in his early stages of that new 
sexually transmitted disease HIV.  The statement is not 
accompanied by any other evidence of record to give it 
substance.  In fact, during a June 1990 pre-employment 
physical examination, a complete blood profile, CBC and 
urinalysis were within normal limits.  Moreover, during an 
April 1995 psychological examination, the appellant related 
that he had significantly cut back his use of alcohol in the 
prior several months after learning that he was HIV positive.  
The bare conclusion in the purported medical statement sits 
by itself, unsupported and unexplained; the Board considers 
it to be purely speculative in nature, and not sufficient to 
satisfy the medical nexus requirement.  Bloom, 12 Vet. App. 
at 187; see Dixon v. Derwinski, 3 Vet. App. 261 (1992); see 
also Tirpak v. Derwinski, 2 Vet. App. at 611.  The statement 
is also predicated, in part, on the appellant's history that 
he had been sexually assaulted on two occasions during 
service.  The CAVC has held that the mere transcription of 
statements of medical history from a claimant by a medical 
provider can not turn those statements into medical findings.  
LeShore v. Brown, 8 Vet. App. 406 (1995); see also, Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (stating medical evidence 
is inadequate where a medical opinion is a general conclusion 
based on history furnished by the appellant and on 
unsupported clinical evidence).  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for HIV infection.  The Board finds that 
there is no competent evidence that HIV infection was 
diagnosed during active service or is otherwise related to 
any incident or event of active service.  Although the 
appellant is entitled to the benefit of the doubt when the 
evidence supporting a grant of his claim and the evidence 
supporting a denial of the claim are in an approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the overwhelming preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  

As stated by the Court, where the preponderance of the 
evidence is against the claim, the veteran loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  

In this case, for reasons cited above, the preponderance of 
the evidence is against the claim.  See also 38 U.S.C.A. 
§ 5107 (West Supp. 2001).  Consequently, the Board concludes 
that HIV infection was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

PTSD

The appellant alleges that he developed PTSD after having 
twice been forcibly raped by his sergeant.  The appellant 
testified that the family physician that examined him in July 
1982 diagnosed the appellant with PTSD and stated to him that 
this was due to his sexual trauma.  Tr., pp. 2-3 (Feb. 1999).  

The service medical records do not include treatment or 
diagnosis of PTSD.  Psychiatric examination was normal during 
the January 1983 medical separation examination.  Although 
the service medical and administrative records submitted by 
the appellant have been materially altered when compared to 
the records received directly from the NPRC, these records do 
not include a diagnosis of PTSD.  

There is no diagnosis of any psychiatric disorder during the 
appellant's initial post-service year.  38 C.F.R. §§ 3.307, 
3.309.

The appellant has not submitted or identified available 
medical evidence showing that he has a current diagnosis of 
PTSD.  Mental health treatment records dated in 1993 show the 
appellant was diagnosed with adjustment disorder with mixed 
emotional features, cannabis abuse and alcohol abuse.  That 
examiner advised the appellant to maintain total abstinence 
from alcohol and street drugs.  The medical reports obtained 
from the SSA show that the appellant is disabled by reason of 
his personality disorder and substance abuse disorder.  In 
January 1992, a counselor recommended drug and alcohol 
rehabilitation.  A February 1992 psychological examination 
report shows the appellant's diagnoses were chronic and acute 
alcohol dependence, chronic and acute cannabis dependence, 
history of amphetamine abuse and borderline personality 
disorder with depression.  A March 1992 report completed by a 
psychiatrist concluded that the appellant had substance 
addiction disorders.  In fact, that psychiatrist concluded 
that there was no evidence of organic mental disorders, 
schizophrenic, paranoid or other psychotic disorders, 
affective disorders, or anxiety-related disorders.  

The CAVC has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
appellant has not submitted or identified available medical 
evidence showing that he has a current diagnosis of PTSD.  
While he testified that his family physician diagnosed PTSD 
in July 1982, there is no diagnosis of PTSD in the letter 
that is alleged to have been completed by that physician.  
Since the determinative issue involves a medical question, 
competent medical evidence is required.  Heuer v. Brown, 7 
Vet. App. at 384; Grottveit v. Brown, 5 Vet. App. at 93.  

For these reasons, the Board finds that the appellant has not 
submitted or identified competent evidence of a diagnosis of 
PTSD.  The Board finds the preponderance of the evidence is 
against the claim and concludes that PTSD was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Personality Disorder

The appellant seeks service connection for a personality 
disorder.  He contends that he developed a personality 
disorder after his sergeant forced him to engage in 
homosexual intercourse.  

The service medical and administrative records obtained 
directly from the NPRC do not show a diagnosis of personality 
disorder.  The appellant submitted copies of his service 
medical and administrative records.  The December 1979 Army 
ROTC or Reserves examination report was altered, insofar as 
the psychiatric examination is checked abnormal and the words 
"personality disorder" are written next to this.  He also 
submitted a service department administrative record, which 
has also been altered when compared to the service department 
documents received directly from the NPRC in January 1998.  
The alteration, quoted previously, purports to show that the 
appellant acquired a personality disorder in service and that 
service discharge was recommended partially on the basis of 
the personality disorder.  Included with records received 
from the appellant in July 1998 are copies of the his service 
medical records.  These have been materially altered to 
reflect that the appellant developed a mental condition of 
personality disorder at that time.  

The post-service medical evidence establishes a post-service 
diagnosis of a personality disorder.  Mental health treatment 
records dated in 1993 show the appellant was diagnosed with 
adjustment disorder with mixed emotional features.  The 
February 1992 psychological examination report shows that the 
diagnoses included borderline personality disorder.  Although 
the psychiatrist who performed the March 1992 examination 
concluded that there was no material to document the 
diagnosis of borderline personality disorder, the Board finds 
that the other medical evidence establishes a diagnosis of a 
personality disorder.  

However, a personality disorder is not a disease or injury 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  The CAVC has held that personality disorders are 
developmental in nature, and, therefore, not entitled to 
service connection.  The CAVC held that the regulatory 
authority provides that personality disorders will not be 
considered as disabilities under terms of the schedule.  
Therefore, as a matter of law there is no compensable rating 
disability.  Beno v. Principi, 3 Vet. App. 439, 441 (1992).  

Where, as in this case, the law, rather than the facts, is 
controlling, the claim must be denied as lacking legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
concludes that the requirements for service connection for a 
personality disorder have not been met.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 4.127 
(2001).


An Unspecified Blood Disorder

The appellant argues that he developed a blood disorder as a 
result of the alleged inservice sexual assault. 

The service medical records do not include treatment or 
diagnosis of a blood disorder.  The January 1983 medical 
separation examination report shows that serology and other 
diagnostic tests were within normal limits.  The Board again 
notes that the appellant submitted copies of his service 
medical records, which are clearly altered.  The appellant 
submitted a service department administrative record, which 
is altered when compared to the service department documents 
received directly from the NPRC in January 1998.  The 
alteration purports to show that the appellant acquired a 
blood disorder in service and that service discharge was 
recommended partially on the basis of the blood disorder.  

The HIV serology specimen report forms from the Illinois 
Department of Public Health, which are dated in November 
1994, show that the test subject, who is a male age 35 years 
old, tested positive for antibodies to HIV-1 on both 
occasions.  These reports do not show any other blood 
disorder.  

The remaining post-service medical evidence does not show 
another blood disorder or a current disability manifested by 
a blood disorder.  In fact, during a June 1990 pre-employment 
physical examination, a complete blood profile, CBC and 
urinalysis were within normal limits.  Although the physician 
who performed the April 1995 medical examination for the 
purpose of continuing SSA disability benefits included an 
impression of unspecified blood disorder, this was based on 
the appellant's unsubstantiated medical history of having 
contracted some blood disorder during active service.  In 
fact, that physician commented that the appellant's physical 
examination was entirely normal and there was no way to 
corroborate his history insofar as the appellant claimed to 
have some sort of blood disorder.  

The CAVC has also held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
appellant has not submitted or identified available medical 
evidence showing that he has a separate disease or injury 
that is manifested by a blood disorder.  While he testified 
that he has a blood disorder manifested by contamination, and 
that this disorder was also first diagnosed by the family 
physician who examined him in July 1982, there is no such 
diagnosis in the letter that is alleged to have been 
completed by that physician.  Since the determinative issue 
involves a medical question, competent medical evidence as to 
the existence of the disability is required.  Heuer v. Brown, 
7 Vet. App. at 384; Grottveit v. Brown, 5 Vet. App. at 93.  
In this case, the appellant has not presented or identified 
such evidence.  

The Board finds that the appellant has not submitted or 
identified competent evidence of a current diagnosis of a 
blood disorder.  The Board concludes that an unspecified 
blood disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  


ORDER

Service connection for HIV infection, PTSD, a personality 
disorder and an unspecified blood disorder is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

